Citation Nr: 1143067	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to November 1965, from January 1966 to December 1968, and from December 1968 to August 1971.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for the PTSD and assigned an initial disability rating of 30 percent, effective October 22, 2007, the date of the Veteran's service connection claim.  In April 2008, the Veteran submitted a Notice of Disagreement (NOD) with the initial disability rating assigned.

In an April 2009 rating decision, the RO in Cleveland, Ohio, continued the 30 percent disability rating assigned for the PTSD.  The Veteran continued to appeal.

A subsequent rating decision in August 2009 from the RO in Philadelphia, Pennsylvania, increased the Veteran's disability rating for his PTSD to 50 percent disabling, effective October 22, 2007.  The Veteran continued to appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The RO in Philadelphia, Pennsylvania, is currently handling the appeal.  

The Veteran's TDIU claim arises from the February 2009 VA psychiatric examination, which determined that the Veteran's service-connected PTSD "significantly" interferes with his employment.  The Board notes the Veteran's previous unadjudicated November 2008 TDIU claim in the claims file.  However, when a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, this claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In February 2011, the Veteran presented testimony at a Board hearing at the Philadelphia, Pennsylvania, RO, before the undersigned Acting Veterans Law Judge (AVLJ) (Travel Board hearing).  A transcript of this hearing is in the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

In regards to the PTSD claim, the Veteran's last VA examination to assess the current severity of his service-connected PTSD was in February 2009, and is now almost three years old.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  In this regard, the RO scheduled the Veteran for a VA examination in June 2010.  The Veteran failed to appear for the June 2010 VA examination.  At his February 2011 Board hearing, the Veteran testified that he was unsure if he received a notice letter regarding the VA examination.  The claims file does not contain a notice letter regarding an examination being scheduled for the Veteran.  Therefore, the Board finds that another attempt should be made by the RO/AMC to have the Veteran scheduled for a VA examination to assess the current severity of his service-connected PTSD.  The Board reminds the Veteran that while VA has a duty to assist him in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The result of not appearing for the scheduled VA examination will be that his disability will be rated based on the remaining evidence of record.  38 C.F.R. § 3.655(b) (2010).

In regards to the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Additionally, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMCs) in Sewell, New Jersey, and Philadelphia, Pennsylvania, are dated from January 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his claims.  

3.  The RO/AMC shall obtain all pertinent VA outpatient treatment records from the Sewell, New Jersey, and Philadelphia, Pennsylvania, VAMCs since January 2010 that have not been secured for inclusion in the record.

Additionally, the RO/AMC shall ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After obtaining the above records, the RO/AMC shall provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  The Veteran is currently service-connected for PTSD, bilateral hearing loss, and Type II diabetes mellitus with erectile dysfunction and bilateral cataracts and retinopathy.

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. 
§ 3.655 (2010).

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  The RO/AMC should then adjudicate the Veteran's claim for TDIU, to include determining whether the claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration, and the Veteran's PTSD claim.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


